Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Lord et al. (US 2013/0141576) (hereinafter Lord) teaches a system and method for assisting navigation of traffic participants, the system comprising: 
At least one pole adjacent to a street, the at least one pole having at least one sensor installed and configured to collect street object data associated with at least one street object within a range of the at least one sensor (e.g. Fig. 1A, and pars. 25 - 27); 
At least one object data processing unit installed on the plurality of poles and configured to analyze, in real time, the street object data; and generate street object metadata corresponding to the at least one street object (e.g. pars. 36 – 43); 
Wherein the analysis includes detecting a pedestrian approaching at least one traffic participant (e.g. par. 40); and 
At least one wireless transmission unit installed on the plurality of poles, the at least one wireless transmission unit being configured to broadcast the street object metadata to at least one traffic participant within the range, wherein the street object metadata is used to provide at least one warning to the at least one traffic participant to allow the at least one traffic participant to take at least one proactive action (e.g. par. 28).  
Jarrell et al. (US 2017/0301220) (hereinafter Jarrell), however, teaches a system and method for assisting navigation of traffic participants:
wherein the at least one pole adjacent to a street includes a plurality of poles adjacent to the street (e.g. par. 111)
wherein the wireless transmission unit is associated with a unique identification number (e.g. par. 127), and
wherein the at least one wireless transmission unit is further configured to share the information with further wireless transmission units of the at least one wireless transmission unit to create a mesh network of the plurality of poles communicating with each other (e.g. pars. 119 – 121).
Strickland et al. (US 2015/0035685) (hereinafter Strickland), however, teaches a system and method for assisting traffic participants:
wherein the analysis further includes determining a level of distraction of the pedestrian (e.g. par. 50).
Neither Lord nor Jarrell nor Strickland teach:
wherein the analysis further includes building a skeleton model of the pedestrian, and
wherein the determined level of distraction of the pedestrian is based on the skeleton model.
A further search was conducted which failed to yield any prior art. These limitations, when taken in combination with the other limitations of the claims, are therefore nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487        

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487